                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

LEWIS CLAY SHULER, JR.,                            )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )        NO. 3:18-cv-01223
                                                   )
DARON HALL, et al.,                                )        JUDGE CAMPBELL
                                                   )        MAGISTRATE JUDGE BROWN
     Defendants.                                   )

                                              ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

34), which was filed on January 31, 2020. Through the Report and Recommendation, the

Magistrate Judge recommends Defendants’ Motion for Judgment on the Pleadings (Doc. No. 24)

be granted, and this action be dismissed. Although the Report advised the parties that any

objections must be filed within 14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation, and concludes it should be

adopted and approved. Accordingly, Defendants’ Motion for Judgment on the Pleadings (Doc. No.

24) is GRANTED, and this action is DISMISSED. Defendants’ Motion to Hold Summary

Judgment Briefing in Abeyance Pending Final Disposition of Defendants’ Motion for Judgment

on the Pleadings (Doc. No. 35) is DENIED, as moot.

         All claims having been dismissed, this Order shall constitute the final judgment in this case

pursuant to Fed. R. Civ. P. 58. Any appeal of this Order would not be in good faith as required by

28 U.S.C. § 1915(a)(3).

         It is so ORDERED.

                                                       ________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE
